       Case 5:19-cv-00063-DPM Document 64 Filed 08/18/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        PINE BLUFF DIVISION

DEVERICK SCOTT
ADC #131042                                                  PLAINTIFF

v.                        No. 5:19-cv-63-DPM

JAMES GIBSON, Warden, Varner Unit;
VIRGINIA ALLEN, Mailroom Supervisor,
Varner Supermax Unit; TRENT SMITH,
Officer, Varner Supermax Unit; JOHN
POLLETT, Chaplain, Varner Supermax
Unit; SEAM TREAS, Chaplain, Varner
Supermax Unit; DEXTER MCDONNELL,
Chaplain, Varner Supermax Unit; DOES,
Publication Review Committee Members,
Varner Unit; and BRIANA BOATNER                          DEFENDANTS

                                 ORDER
      On de nova review, the Court adopts the recommendation, Doc. 58,
as modified and overrules Scott's objections, Doc. 60 & 61. FED. R. Crv.
P. 72(b)(3).
      The modifications: First, the recommendation says Scott didn't
show how the lack of a feast tray prevented his celebration, in part
because specific food wasn't required or typical for the feast. Doc. 58
at 10. In his objections, Scott says the withholding of the feast tray
prevented him from "achieving the peace and focus that is part of the
       Case 5:19-cv-00063-DPM Document 64 Filed 08/18/20 Page 2 of 3



Ramadan observance." Doc. 60 at 2. Viewing the record in the light
most favorable to Scott, the Court does not adopt the recommendation
on this point. Smith-Bunge v. Wisconsin Central, Ltd., 946 F.3d 420, 424
(8th Cir. 2019).   But, the Court agrees with the Magistrate Judge's
ultimate conclusion: The feast tray incident, even combined with the
Ramadan meal incident, does not rise to the level of a substantial
burden, under either RLUIP A or the First Amendment. Mbonyunkiza v.
Beasley, 956 F.3d 1048, 1053-54 (8th Cir. 2020); Patel v. U.S. Bureau of
Prisons, 515 F.3d 807, 813 n.7 (8th Cir. 2008).
     Second, the Court declines the recommendation's last paragraph,
which deals with qualified immunity on Scott's retaliation claim.
Doc. 58 at 15 & n.8. Prisoners have a clearly established right to be free
from retaliation for using the grievance process.         Santiago v. Blair,
707 F.3d 984, 991 (8th Cir. 2013). And the adverse action "itself need
not be a constitutional violation; the violation is acting in retaliation for
the exercise of a constitutionally protected right." Spencer v. Jackson
County, Missouri, 738 F.3d 907, 911 (8th Cir. 2013). The Court agrees
with the Magistrate Judge, though, that Scott's retaliation claim fails on
the merits.
     Motion for summary judgment, Doc. 4 7, granted. Scott's claims
will be dismissed with prejudice.




                                    -2-
 Case 5:19-cv-00063-DPM Document 64 Filed 08/18/20 Page 3 of 3



So Ordered.

                                          ,
                            D.P. Marshall Jr.
                            United States District Judge




                              -3-
